In the
                              Missouri Court of Appeals
                                         Western District
 GARY AUSTIN,                                           )
                                                        )
                    Appellant,                          )    WD84085
                                                        )
 v.                                                     )    OPINION FILED: January 25, 2022
                                                        )
 MISSOURI STATE HIGHWAY                                 )
 PATROL, ET AL.,                                        )
                                                        )
                  Respondents.                          )

                Appeal from the Circuit Court of Jackson County, Missouri
                         The Honorable Kevin Duane Harrell, Judge

Before Division Three: Lisa White Hardwick, Presiding Judge, Gary D. Witt, Judge and
                            Edward R. Ardini, Jr., Judge


      Gary Austin ("Austin") appeals the judgment of the Circuit Court of Jackson

County, Missouri ("trial court"), denying his petition to be removed from the Missouri Sex

Offender Registry. On appeal, Austin argues that the trial court erred in denying his

petition because: (1) the "prior offenses" of which Austin was convicted arose before the

date he was required to register as a sex offender under SORNA1 and thus are not a basis




      1
          SORNA is the federal Sex Offender Registration and Notification Act, 34 U.S.C. §§ 20901 et seq.
to deny his removal from the registry; and (2) Austin's failure to successfully complete

probation was not a proper basis to deny his removal from the registry because it also

occurred prior to his duty to register under SORNA. Finding no error, we affirm the

judgment of the trial court.

                                 Factual and Procedural Background

         On May 19, 1999, Austin pleaded guilty to the crime of sexual misconduct in the

first degree, section 566.090,2 for touching the breast of a twelve-year-old child. Austin

received a one-year sentence on the sex offense with execution of that sentence suspended

and was placed on probation for two years under the supervision of Missouri Board of

Probation and Parole. Austin's probation was revoked on May 1, 2001, for failing to notify

his probation officer of a change in employment, for failing to report to his probation

officer, for failing to complete sex offender treatment as ordered, and for failing to pay

court costs. Austin was remanded to the custody of the Jackson County Detention Center

to serve his one-year sentence.

         On May 10, 2006, Austin pleaded guilty to one count of leaving the scene of a motor

vehicle accident for events occurring on or about November 4, 2005, and two counts of

possession of a controlled substance for events occurring on or about November 7, 2005;

all three offenses were felonies. On or about June 25, 2008, Austin pleaded guilty to two




         2
           Austin was convicted under section 566.090 of the Revised Statutes of Missouri ("R.S. Mo.") as they
were in effect at the time of his offense on July 30, 1998. In 2013, the section 566.090 offense of first-degree sexual
misconduct was transferred to section 566.101 and was renamed second-degree sexual abuse. State v. Ward, 485
S.W.3d 380, 380 n.1 (Mo. App. E.D. 2016).

                                                          2
counts of assault in the second degree, and one count of burglary for events occurring on

or about October 14, 2007; all three offenses were felonies.

       On February 5, 2019, Austin filed his petition for removal from the sex offender

registry. After a hearing, the trial court denied Austin's petition, finding that Austin had

been convicted of multiple felonies since the time he was required to register as a sex

offender and that he did not successfully complete his probation in the sexual misconduct

case, which was the offense giving rise to his registration obligation. This appeal follows.

                                   Standard of Review

       The trial court's judgment will be affirmed "unless there is no substantial evidence

to support it, unless it is against the weight of the evidence, unless it erroneously declares

the law, or unless it erroneously applies the law." Murphy v. Carron, 536 S.W.2d 30, 32

(Mo. banc 1976). "We review de novo questions of law in court-tried cases." Rhea v.

Sapp, 463 S.W.3d 370, 375 (Mo. App. W.D. 2015).

                                          Analysis

       Both of Austin's points on appeal involve the application of the effective date of a

federal law to the facts of this case, and so both points will be discussed together.

Missouri's Sex Offender Registration Act ("SORA"), sections 589.400 et seq., became

effective on January 1, 1995. The act "imposes registration and notification requirements

of persons committing crimes listed in chapter 566" along with certain other crimes that

could pose a risk of sexual offenses against minors. Doe v. Phillips, 194 S.W.3d 833, 839

(Mo. banc 2006). "In addition to registration requirements, SORA also restricts the

conduct of offenders. See § 589.426. Violation of the registration requirements and

                                              3
conduct restrictions can subject offenders to criminal prosecution." Petrovick v. State, 537

S.W.3d 388, 390 (Mo. App. W.D. 2018).

         SORA, by its terms, applies to any offender who committed his/her sexual offense

after July 1, 1979. Section 589.400.1(1). However, our Supreme Court has held that, since

Article I, § 13 of the Missouri Constitution prohibits any law "retrospective in operation,"

SORA effectively only applies to convictions for relevant offenses after SORA became

effective in January of 1995. Doe, 194 S.W.3d at 852. Irrespective, SORA's registration

requirements apply to Austin's sexual offense, to which he pled guilty in 1999 for events

occurring on or about July 30, 1998, and Austin did in fact register per SORA beginning

in 2001.

         Section 589.401.1 of SORA allows any person on the sexual offender registry to

petition the circuit court to have his name removed from the registry. Such petition may

only be made ten years after the person was required to register if the underlying sexual

offense was a "Tier I" offense, which Austin's offense was categorized.3 Even after the

required time has passed, the circuit court is prohibited by the statute from ordering a

person removed from the registration obligations under certain circumstances:

         11. The court shall not enter an order directing the removal of the petitioner's
         name from the sexual offender registry unless it finds the petitioner:

         (1) Has not been adjudicated or does not have charges pending for any
         additional nonsexual offense for which imprisonment for more than one year
         may be imposed since the date the offender was required to register for his
         or her current tier level; [or]


         3
           The parties agree that Austin's offense, as explained in footnote 2, no longer exists as an offense, but that
the conduct of Austin's offense is now prohibited under section 566.101 as second-degree sexual abuse, which is a
Tier I offense under SORA. Section 589.414.5.

                                                            4
                                             ***

       (3) Has successfully completed any required periods of supervised release,
       probation, or parole without revocation since the date the offender was
       required to register for his or her current tier level[.]

Section 589.401.11(1) and (3). Because the trial court found that Austin both had multiple

felony convictions after the date he was required to register for his Tier I offense and had

failed to successfully complete his required period of probation since being required to

register for his Tier I offense, it denied Austin's petition to be removed from the registry.

       Austin's appellate brief argues that this was error because "[i]n Petrovick v. State of

Missouri, 537 S.W.3d 388, 392 (Mo. Ct. App. W.D. 2018), a case previously heard and

decided by this very Court, the Missouri Court of Appeals held that there was no legal duty

for any SORA registrant to register in the State of Missouri prior to August of 2008."

Austin misreads Petrovick.

       In Petrovick, the offender pled guilty to sexual assault in the first degree in violation

of section 566.040, RSMo. 1986, on November 4, 1991. Petrovick, 537 S.W.3d at 389.

He was successfully discharged from probation in 1993. Id. All of this occurred before

SORA's enactment, and thus, per Doe, SORA could not be applied to Petrovick

retrospectively. Id. at 390. The question in Petrovick, then, was whether he was still

subject to SORA by way of its incorporation of the provisions of the federal Sex Offender

Registration and Notification Act, 34 U.S.C. §§ 20901 et seq. ("SORNA"), which had been

found to be properly applicable to individuals who were convicted of relevant sexual

offenses prior to its enactment. Id. See also Reynolds v. U.S., 565 U.S. 432 (2012). This

Court, in Petrovick, concluded that SORNA only applied to offenders who were required

                                               5
to register as sex offenders under SORNA after August 1, 2008, when the United States

Attorney General published its final rules and regulations concerning the retrospective

application of SORNA. Petrovick, 537 S.W.3d at 392. None of this has any bearing on

the application of SORA to Austin's case.

       Because Austin had a duty to register as a sex offender under SORA, any additional

duty he may or may not have had under SORNA is irrelevant. Austin failed to establish

that he was subject to the provisions of 589.401 allowing for his removal from the SORA

registry. Thus, the trial court did not err in denying Austin's petition for removal from the

sex offender registry.

                                        Conclusion

       For the above-stated reasons, we affirm the judgment of the trial court.




                                          __________________________________
                                          Gary D. Witt, Judge

All concur




                                             6